This is a case wherein Gust Carlson, Administrator of the estate of Charles Kelson, deceased, files a claim for .the sum of $10,000.00, by reason of the death of said Charles Kelson, while in the employment of the State of Illinois. The testimony in this case is identically the same as in the case of Minnie Johnson v. State of Illinois, with the exception of the date of the death and the dependents. The testimony in this case shows that there are the following dependents left, him surviving, Lina Kelson, widow, Myrtle L. Kelson, Walter M. Kelson and Grant C. Kelson, his children, as his sole heirs at law and next of kin, and all of whom were dependents upon him for their support. The Attorney General has filed a demurrer to said petition, which is sustained by this Court. That the State of Illinois is not liable for injuries sustained by, or for the death of its employees while in the performance of their duties, has been decided by this Court in numerous eases. However, as a matter of equity and social justice an award should be made in this case, and the Court recommends an award in the sum of three thousand seven hundred and fifty dollars ($3,750.00).